                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                     3:20-cv-00052

 THE CATO CORPORATION                                 )
                                                      )
                         Plaintiff,                   )
                                                      )
 v.                                                   )
                                                      )
 CONSULTATIVE SALES PROFESSIONALS,                    )
                                                                 ORDER
 LLC d/b/a CYCLE UP SUPPLY CHAIN                      )
 SERVICES, CAROLINA NATIONAL                          )
 TRANSPORTATION, LLC, and                             )
 FREIGHTMASTER USA, LLC,                              )
                                                      )
                         Defendants.                  )
                                                      )


          THIS MATTER is before the Court on Defendant Consultative Sales Professionals, LLC

d/b/a Cycle Up Supply Chain Services’ (“Cycle Up”) Motion to Set Aside Entry of Default and

for Leave to File an Answer. (Doc. No. 16). After reviewing the motion and supporting materials,

and being informed that Plaintiff consents, the Court finds that good cause exists and the merits of

this action will be served by setting aside the Default against Cycle Up and allowing leave for

Cycle Up to file an Answer or otherwise respond to the Complaint in this matter. The Court finds

that Cycle Up’s Motion should be and is hereby GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s Motion (Doc. No. 16) is GRANTED.

To this extent, the Entry of Default against Cycle Up shall be set aside, and Cycle Up shall have

21 days from the entry of this Order to file its Answer or other response to the Complaint in this

matter.

 Signed: June 16, 2020




       Case 3:20-cv-00052-MOC-DSC Document 18 Filed 06/16/20 Page 1 of 1
